Judgment, Supreme Court, Bronx County (John Moore, J.), rendered December 14, 1999, convicting defendant, after a jury trial, of *284murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given the backgrounds of the People’s numerous witnesses and the fact that most of them testified pursuant to cooperation agreements, were properly considered by the jury and there is no basis upon which to disturb its determinations. Furthermore, the evidence was consistent with the theory alleged in the indictment. The credible evidence supported the conclusion that the cause of death was blunt trauma to the head and neck, and not a gunshot wound. The discrepancies concerning the cause of death were satisfactorily explained.
Defendant’s claim that the court’s Sandoval ruling was defective in that it permitted cross-examination about allegations of uncharged criminal activity for which the People lacked a good faith basis is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the People had a good faith basis for this line of inquiry (see, People v Sorge, 301 NY 198), since they were in possession of extensive evidence linking defendant to the uncharged crimes. Concur — Williams, P.J., Tom, Saxe, Rubin and Friedman, JJ.